DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19; species B, C, D and plasma) in the reply filed on August 5, 2022 is acknowledged. Applicant cancelled claims 7-12 and 20-36, therefore claims 1-6 and 13-19 are pending and under consideration.
The information disclosure statements (IDSes) submitted on July 22, 2020 and March 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
4.	The drawings are objected to because the x-axes legends in Figures 1, 4 and 5 read “100-specificity %”. Since the x-axes are labeled from 0-100%, it is not clear what the legends refer to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-6 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims
Claims 1-6 and 13-19 are broadly drawn to a method of identifying a lung cancer status in a subject by obtaining a biological sample from the subject; detecting methylation levels of biomarker genes BCAT1, DLCK1, HOXA9, RASSF1A and SHOX2; and comparing the methylation levels with normal methylation levels of the corresponding biomarker genes in a population.  However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	Working Examples
	The specification has a working example in which methylation levels of unspecified regions of BCAT1, CDH1, DCLK1, FOXL2, HOXA9, PTGER4, RARB, RASSF1A, Septin9, and SHOX2 were determined in 168 plasma samples of patients with lung cancer and 264 plasma samples of patients with confirmed benign disease, such as nodules or cysts. The level of methylation was determined by quantitative real-time PCR using blocking primers. Data were processed to generate ROC curves and calculate AUC values. The 10 genes examined had a combined AUC value of 0.95. Applicant further detailed that using five markers with the largest AUC values combined could be used instead of the 10 genes, with a combined AUC value of 0.938.
	
	Guidance in the Specification.
	The specification provides no evidence that the disclosed relationship between methylation of certain regions of ten different genes, either alone or as a panel of five or ten, can detect presence of colorectal cancer of any stage in any biological sample, which include plasma. Applicant did not show that any subject can be diagnosed with lung cancer based on analysis of methylation of these genes, without reliance on clinical diagnosis. Applicant did not show that the diagnosis can be made by comparing methylation levels of the claimed five genes between the subject and “normal” gene levels in an undefined population.
	The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.
The unpredictability of the art and the state of the prior art
	Hoang et al. (Cancers, vol. 14: 961, pp. 1-23, 2022) reviewed current state of the art in methylation markers associated with lung cancer. They point out that the term “lung cancer” encompasses small cell lung cancer (SCLC) and non-small cell lung cancer (NSCLC), the latter further classified into adenocarcinoma (LUAD), squamous cell carcinoma (LUSC), large cell carcinoma and others (page 1, first paragraph; Fig. 1). Hoang et al. teach that the aberrant methylation of some of the sequences associated with lung cancer derives from dysregulation of DNA methyltransferase enzymes (DNMTs), which can be caused by dysregulation of transcription factors and action of miRNAs, for example (Fig. 3; page 4; page 5, paragraphs 1-4). Further, the dysregulation of TET (Ten-Eleven Translocation) enzymes can also cause aberrant methylation (Fig. 3; page 5, last paragraph; page 6, first paragraph). This leads to aberrant hypo- or hypermethylation of different sequences which were associated with presence of lung cancer (Fig. 3; page 6, paragraphs 2-4; page 7). As can be seen from Table 1 on page 7, the genes with altered methylation in lung cancers included RASSF1A and SHOX2, but not any of the other genes claimed by Applicant.
	Hoang et al. further teach that different genes with altered methylation were associated with the different lung cancer types (Table 1; page 8-9; page 10, paragraphs 1-3). Finally, Hoang et al. point to the fact that other factors can cause lung cancer or contribute to lung cancer development risk, such as the history of smoking (page 10, paragraphs 4-5; page 11, first paragraph); mutations in KRAS, EGFR, TP53 genes (page 11, second and third paragraph; page 12, first and second paragraph); race/ethnicity or sex (page 12, third and fourth paragraph; Table 2).
	Hoang et al. offer the following suggestions regarding future detection of methylation biomarkers in lung cancer:
“Most studies so far have focused on describing hypermethylated promoters and downregulated target genes. However, the notable example of TERT upregulation through DNA hypermethylation requires further investigation of similar phenomena [106]. Although the detailed biological mechanisms for such activation remain unknown, hypermethylation might regulate the binding of methylation-sensitive TFs and/or the expression of nearby genes that ultimately influence expression. Alternatively, DNA methylation might result in the disruption of genome topology, driving aberrant regulatory interactions and abnormal expression of oncogenes in cancer [107,108]; thus it should be investigated in lung cancers. In addition, further studies integrating multi-omic data are required to elucidate the roles of global hypomethylation in lung
and other cancer types. How concomitant hypermethylation and hypomethylation
in CpG sites within the same gene regulates the gene expression of the target gene is
another research question of interest.” (page 14, second paragraph)
“Although different lung cancer subtypes (NSCLC vs. SCLC, LUAD vs. LUSC) have distinct genetic and molecular profiles, there have been limited direct comparisons of the DNAm epigenome between them. Future studies with a large sample size encompassing various lung cancer pathological entities would be required to systematically characterize the differences in their DNAm landscapes. The knowledge would be essential to understand the underlying mechanisms driving tumorigenesis of different subtypes, identify biomarkers for accurate differential diagnosis, and develop effective personalized treatments.”
	Constancio et al. (Cells, vol. 9: 624, pp. 1-32, 2020) reviewed status of methylation-based biomarkers in testing for four major cancer types, including lung cancer. The results concerning colorectal cancer are described on pages 5-7 and page 8, paragraphs 1-4. With respect to CRC biomarkers, Constancio et al. stated the following (page 5, paragraphs 4-5):
	“After the commercialization in Europe of a test based on SHOX2me assessment in bronchial aspirates, the methylation of this gene was also evaluated as an LC detection biomarker in plasma. Indeed, plasma SHOX2me discriminated LC from control samples with 60% sensitivity and 90% specificity, although higher sensitivity was found in stages II (72%), III (55%) and IV (83%) compared with stage I (27%) patients [37]. In line with these results, another study reported that SHOX2me discriminated LC in subjects undergoing bronchoscopy with 81% sensitivity and 79% specificity [38]. Later on, Weiss et al. reported that SHOX2me
and PTGER4me panel distinguished LC patients with 67% sensitivity for a fixed specificity of 90%, and with 73% specificity for a fixed sensitivity of 90% [39]. Remarkably, in the end of 2017, the “Epi proLung®” assay, developed by Epigenomics AG, based on these two genes received the Conformité Européenne (CE) mark for In Vitro Diagnostic (IVD) test. According to their validation study comprising 360 patients from the US and Europe, of which 152 were diagnosed with LC, depending on the Epi proLung® test score threshold chosen, 85% sensitivity was achieved for 50% specificity, whereas sensitivity decreased to 59% if 95% specificity was considered [40,41].
Although the majority of these studies have focused on detection of non-small cell lung carcinoma (NSCLC) (Table 1) (the most diagnosed LC subtype), different detection frequencies of genes’ methylation have been reported among the different subtypes. Indeed, SHOX2me detected with higher sensitivity small cell lung cancer (SCLC) (80%) and lung squamous cell carcinoma (LUSC) (63%) than lung adenocarcinoma (LUAD) (39%) [37]. Similarly, DCLK1me was more frequent in SCLC than NSCLC [42], and our research team recently reported higher APCme and RAR2me levels in SCLC compared to LUAD, in females [36]. Conversely, SEPT9me was more frequent in NSCLC (53%) than in SCLC (26%) [43]. A serum-based gene panel (MARCH11me, HOXA9me, CDO1me, UNCXme, PTGDRme and AJAP1me) detected stage I LUAD and LUSC with 71% specificity and 72% and 60% sensitivity, respectively [44]. Interestingly, HOXA9me, and RASSF1Ame were able to discriminate SCLC from NSCLC with 64% and 52% sensitivity and 84% and 96% specificity respectively [45], whereas HOXD3me
and RASSF1Ame panel reached 75% sensitivity and 88% specificity in male samples [46].”
Finally, Constancio et al. point out that RASSF1A methylation was reported in lung cancer, breast cancer, colorectal cancer and prostate cancer (page 19, last paragraph; Fig. 5).
Therefore, considering the two recent reviews, it is quite clear that none of the methylation biomarkers associated with lung cancer can be used for diagnosis of such cancers in patients with unknown cancer status.
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method to detect the presence of lung cancer of any type and any stage in any subject.  First, the presence of methylation of all regions of the five claimed genes would need to be determined in plasma samples from lung cancer patients with any type of lung cancer at any stage using any available methylation detection method. The study would need to be repeated for different populations of control subjects to determine the best detection method for the discrimination between lung cancer subjects and controls. This would need to be followed by large-scale population studies and further large-scale screening studies to determine the biomarker performance. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the detection of methylated biomarker gene depends on a large number of variables, including sample type, sample quality and quantity, methylation detection method and data processing methods used, the factor of unpredictability weighs heavily in favor of undue experimentation.  Further, the prior art and the specification provides insufficient guidance to overcome the art recognized problems in the use of the methylation biomarkers for diagnosis of lung cancer. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-6 and 13-19 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “normal methylation levels”. Applicant did not define this term or described any methylation levels which could be considered “normal”, therefore the claims do not have clear metes and bounds.
B) Claims 1-6 and 13-19 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “corresponding biomarker genes” in step 3). It is not clear what this limitation means, namely, what the markers correspond to.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 6 and 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A) Claim 6 is drawn to the method of claim 1, wherein in step 2) the biomarker genes are BCAT1, CDH1, DCLK1, FOXL2, HOXA9, PTGER4, RARB, RASSF1A, Septin9, and SHOX2.
Claim 6 depended from claim 1. Claim 1 was amended to recite BCAT1, DCLK1, HOXA9, RASSF1A and SHOX2, therefore claim 6 does not further limit claim 1.
B) Claim 14 depends from claim 1, and is drawn to primers pairs for amplification of regions of BCAT1, CDH1, DCLK1, FOXL2, HOXA9, PTGER4, RARB, RASSF1A, Septin9, and SHOX2. Claim 1 was amended to recite BCAT1, DCLK1, HOXA9, RASSF1A and SHOX2, therefore claim 14 does not further limit claim 1.
C) Claim 15 depends from claim 1, and is drawn to primers pairs and blocking primers for amplification of regions of BCAT1, CDH1, DCLK1, FOXL2, HOXA9, PTGER4, RARB, RASSF1A, Septin9, and SHOX2. Claim 1 was amended to recite BCAT1, DCLK1, HOXA9, RASSF1A and SHOX2, therefore claim 15 does not further limit claim 1.
D) Claim 16 depends from claim 1, and is drawn to primers pairs, blocking primers and probes for amplification of methylated regions of BCAT1, CDH1, DCLK1, FOXL2, HOXA9, PTGER4, RARB, RASSF1A, Septin9, and SHOX2. Claim 1 was amended to recite BCAT1, DCLK1, HOXA9, RASSF1A and SHOX2, therefore claim 16 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-6 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite identifying the presence of lung cancer in a subject by obtaining a biological sample from the subject, detecting methylation level of BCAT1, DCLK1, HOXA9, RASSF1A and SHOX2 genes and comparing the methylation levels with normal methylation levels in a population. 
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106.III) flowchart is as follows:
I. Step 1: YES. The claims are directed to a method, which is a statutory category.
II. Step 2A: YES, since the claims are directed to a natural phenomenon, i.e., a correlation between the level of methylation of five genes and the presence of lung cancer in a subject.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exceptions (see below).
The steps of collecting a biological sample from a subject and determining methylation level of regions of five genes in such sample are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., a mere data gathering steps necessary to use the correlation. Determining methylation of five genes merely instructs a practitioner to use any detection technique for such determination.
Therefore these two steps describe conventional steps of obtaining methylation level data, which are then analyzed in the next step of the method. This further step is directed to an abstract idea of data analysis. As stated by MPEP 2106.04(a)(2)III and MPEP 2106.04(a)(2) III A:
“In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the “realm of abstract ideas” because information is intangible:
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.),687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”

“Another example is University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The patentee in Ambry Genetics claimed methods of screening a human’s genome for an altered BRCA gene, comprising comparing the sequence of the human’s BRCA gene with the sequence of the wild-type gene, and identifying any differences that arise. 774 F.3d at 763-764, 113 USPQ2d at 1246. The Federal Circuit determined that these claims were directed to the concept of “comparing BRCA sequences and determining the existence of alterations”, which was an “abstract mental process”. Id.”
“Other examples of this type of concept include:
i. collecting and comparing known information, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
ii. diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).”

The next question to ask is whether the claims include an inventive concept, which amounts to “significantly more” and therefore make the claims patent-eligible under 35 U.S.C. 101. As stated in MPEP 2106.05 IA:
“Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).”

Upon review of the above conditions, Applicant’s claims do not present any steps that amount to “significantly more” than the judicial exception, since the steps of obtaining a biological sample and determining methylation level of genes are data gathering steps were well-known, conventional and routine in the art. As stated by MPEP 2106.05(d) II:
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”

Therefore, considering the MPEP guidance and court cases, the step 3 of the claims is directed to an abstract idea without significantly more.
This judicial exception is not integrated into a practical application because the recited steps of obtaining a biological sample and determining methylation levels of genes, as well as the concept of using methylation for lung cancer diagnosis were well known, routine and conventional in the art, as detailed by Constancio et al. (Cells, vol. 9: 624, pp. 1-32, 2020). Further, even though claims 13-15 recite PCR methods using primers and probes to detect gene region methylation, such methods were routine in the art as evidenced by Hernandez et al. (Biotechniques, vol. 55, pp. 181-197, 2013).
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
13.	No references were found teaching or suggesting claims 1-6 and 13-19, but they are rejected for reasons given above.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 14, 2022